IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,656-01


EX PARTE RHONDA RENEE JONES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 40,603-A IN THE 71,656-01 DISTRICT COURT
FROM WICHITA COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count of
possession with intent to deliver a controlled substance, and one count of evading arrest, and was
sentenced to twenty-five years' imprisonment for the possession count, and two years' state jail for
the evading arrest count.  The Second Court of Appeals affirmed her conviction.  Jones v. State, No.
02-05-0026-CR (Tex. App. - Fort Worth, April 20, 2006).  On discretionary review, this Court
affirmed the judgment of the court of appeals.  Jones v. State, No. PD-1170-06 (Tex. Crim. App.
October 10, 2007). 
	On, March 18, 2009, this Court considered Applicant's writ of habeas corpus and denied
relief.  However, after this Court had received Applicant's writ from the district court, but before this
Court denied relief, Applicant filed an amended application in the district court.  This Court did not
receive Applicant's amended application until after the decision to deny relief had been handed
down.
	On March 23, 2009, Applicant filed a suggestion that this Court reconsider on its own motion
the denial of relief.  Because this Court denied relief without considering the grounds and arguments
raised in Applicant's amended writ, this Court has decided to reconsider that denial.  Based on a full
consideration of the grounds and arguments raised in Applicant's first and amended writs, this Court
has nevertheless determined that Applicant's claims are without merit.  Habeas corpus relief is
denied.
	It is so ordered on this the 29th day of April, 2009.


Do not publish